PER CURIAM.
Appellant Stuyvesant Insurance Company appeals an order denying its motion to set aside a bond estreature upon the ground that it did not receive notice of the trial date. This position is inconsistent with the record, which shows that, after the failure to produce the defendant, the bonding company admitted fault and obtained an extension of 60 days within which to produce the defendant. See Lake Sarasota, Inc. v. Pan American Surety Co., 140 So.2d 139, 142 (Fla. 2d DCA 1962), for the principle of law that where the record on appeal is thought to be inaccurate, it is the duty of the party concerned to submit and settle *621the matter in the lower court; otherwise, that party is bound by the recital in the record. Accordingly, the order appealed is affirmed.
Affirmed.